GRIER, Circuit Justice.
The argument of the libellant’s counsel is ingenious, but it wants the support of authority. No decision or dictum has been brought to the notice of the court which would justify them in treating this as a maritime service. It does not follow because sailors once performed these duties now better executed by landsmen, that therefore they should have the mariner’s lien on the vessel. “The services are performed on a contract, which is neither made at sea nor for a service to be performed at sea; both were in the port of Philadelphia, and within the county of Philadelphia. The ship was safely moored at the wharf, and was in the actual possession of the owners; the service had no agency in bringing her in; she was not earning freight.” For these reasons, which I quote from the opinion of the court in Phillips v. The Thomas Scattergood [Case No. 11.1015], with others there mentioned, that court decided that a seaman whose wages have been paid up to the termination of the voyage, but who afterwards remains on board the vessel moored at the wharf, has no claim for services which a court of admiralty will enforce. The stevedores are usually employed by the owner, consignee, or master, on their personal credit. The sendee performed is in no sense maritime, being completed before the voyage is begun or after it is ended; and they are no more entitled to a lien on the vessel than the draymen and other labourers who perform sendees in loading and disehar-ging vessels. Judgment must be therefore entered for the owners, but without costs, as the court cannot approve of the transaction by which they became the owners of this vessel, without any provision being made for the payment of those persons whose property and labour was expended in fitting her for sea, and which has been appropriated by the owners to their exclusive benefit. Decree accordingly.